NRS 34.330; Int'l Game Tech., 124 Nev. at 197, 179 P.3d at 558.
                    Generally, an appeal is an adequate legal remedy precluding writ relief.
                    Pan, 120 Nev. at 224, 88 P.3d at 841.
                                Having considered the petition, we are not persuaded that our
                    intervention is warranted at this time. NRAP 21(b)(1); Pan, 120 Nev. at
                    228, 88 P.3d at 844; Smith, 107 Nev. at 677, 818 P.2d at 851. Accordingly,
                    we
                                ORDER the petition DENIED.



                                                                P C0006.—Qtrre...
                                                                Parraguirre
                                                                                            J.



                                                                                            J.
                                                                Douglas


                                                                 Ova
                                                                Cherry



                    cc: Hon. Rob Bare, District Judge
                         Beasley Law Group, PC
                         Holley, Driggs, Walch, Puzey & Thompson/Las Vegas
                         Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                            2
(0) 1947A .17e49>